     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.1 Page 1 of 34

                                                                       FILED
                                                                   I Nov 02 2018
      Anton Ewing                                                 CLERK, U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
 2    3077 B Clairemont Drive #372                            BY         sl CharityW      DEPUTY
      San Diego, CA 9211 7
 3
      (619) 719-9640
 4    anton@antonewing.com

 5
      Plaintiffs in Pro Per
 6

 7

 8

 9
                  THE UNITED STATES FEDERAL DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12
                                                                  '18CV2518 OMS KSC
13                                               Civil Case No. 18-cv-
      Anton Ewing, an individual,
14               Plaintiff,                      COMPLAINT
15
            vs.
16
      Corporate Debt Processing, a California
                                                   TCPA 47 USC t227(b)(l)(A)
17                                                 TCPA 47 USC 227(c)(5)
      corporation;                                 CIPA PC §637. and §637.2
18                                                 UCL B&P §17200
19    Ronald Allgower, an individual and
      officer of Corporate Debt Processing;
20

21    Alex Krauss, an individual and senior
      manager of Corporate Debt Processing;
22

23                     Defendants.
24

25
            May it please the Court, Plaintiff Anton Ewing (herein "Plaintiff' or

      "Ewing"), for this complaint against Defendant Corporate Debt Processing, a

      California corporation and its present, former and future direct and indirect parent

                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- I
                                                                                                   18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.2 Page 2 of 34




      companies, subsidiaries, affiliates and agents (herein "CDP"), Ronald Allgower, an
 2
      individual and officer of Corporate Debt Processing (herein "Allgower"), and Alex
 3

 4    Krauss, an individual and senior manager of CDP (herein "Krauss"), alleges as
 5
      follows:
 6

 7
                                    I.   INTRODUCTION

 8    1.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter              j

 9
      alia, illegal telemarketing to Plaintiff's DNC registered cellular phone and home
10

II    phone through the use of an ATDS is expressly alleged against Defendants
12
      Corporate Debt Processing and its present, former and future direct and indirect
13

14
      parent companies, subsidiaries, affiliates and agents, Ronald Allgower, an

15    individual and officer of Corporate Debt Processing, Alex Krauss, an individual
16
      and senior manager of CDP.
17

18    2.    The CIPA cause of action (PC §§§632, 637.2, 632.7) filed herein for illegal
19
      recording of the telemarketing call to Plaintiffs phone without disclosure of the
20

21
      recording is alleged against Defendants Corporate Debt Processing and its present,

22    former and future direct and indirect parent companies, subsidiaries, affiliates and
23
      agents, Ronald Allgower, an individual and officer of Corporate Debt Processing,
24

25    Alex Krauss, an individual.

      3.    Nature of Action. Something is rotten in California, to wit: Corporate Debt

      Processing, Allgower and Krauss, working together and in concert, have been



                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA • 2
                                                                                             18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.3 Page 3 of 34




      bombarding Mr. Ewing, without his consent, with autodialed and prerecorded calls
 2
      ("robocalls") as well as "live-transfer" calls using an ATDS at defined by the   9th
 3

 4    Circuit in the Crunch case.. Mr. Ewing begged CDP and Krauss to stop these
 5
      illegal calls, but since then, Defendant CDP and its hired and controlled agents
 6

 7
      have robocalled Plaintiff dozens more times. Mr. Ewing brings this action under

 8    the Telephone Consumer Protection Act, 4 7 U.S.C. § 227 ("TCPA"), in hopes that
 9
      an injunction and damages will encourage CDP, Allgower and Krauss to change
10

11    their ways.
12
                                          II. PARTIES
13

14
      4.     Plaintiff Anton Ewing is a citizen of California who conducts business in

15    California, in this District.
16
      5.     Defendant Corporate Debt Processing is a corporation organized under the
17

1s    laws of the State of California with its principal place of business at 21515
19
      Hawthorne Blvd, Suite 200, Torrance, CA 90503. CDP does business in this
20

21
      District and throughout the United States.

22    6.     Ronald Allgower is the president, CEO, Manager, shareholder, director,
23
      officer, and alter ego of CDP. Allgower does not respect the CDP formalities of
24

25    entity operation and therefore he is not protected by its veil. Allgower is a citizen

      of California.

      7.     Alex Krauss, is an individual, employee and agent of CDP. During 2018,



                        PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 3
                                                                                              18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.4 Page 4 of 34




      Krauss performed telemarketing activities by, for and on behalf of CDP at the
 2
      direction and control of Allgower. Krauss owns, controls and uses phone number
 3

 4    949-377-1243 to engage in his scam telemarketing on behalf of his employer,
 5
      CDP. Krauss is a citizen of California and he stated, in writing, that he is an
 6

 7
      employee of CDP.

 8                           III. JURISDICTION AND VENUE
 9
      8.    Jurisdiction. This Court has federal-question subject matter jurisdiction over
10

11    the Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
12
      federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This
13

14
      Court has supplemental subject matter jurisdiction over the Plaintiffs' claim arising

15    under California's Unfair Competition Law ("UCL"), Cal. Bus. & Prof. Code §§
16
      17200 et seq., Civil Code § 1770(a)(22)(A), and California Invasion of Privacy
17

1s    Act, Penal Code §637.2, §632.7 because those claims:
19
               a. arises from the same nucleus of operative fact, i.e., Defendant's
20

21
                   telemarketing robocalls to Plaintiff;

22             b. adds little complexity to the case; and
23
               c. relies on the same nucleus of facts, so it's unlikely to predominate
24

25                 over the TCPA claims.


      9.    Personal Jurisdiction. This Court has personal jurisdiction over CDP because

      a substantial part of the wrongful acts alleged in this Complaint were committed in

                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 4
                                                                                              18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.5 Page 5 of 34




      California. For example, CDP made illegal telemarketing robocalls to Mr. Ewing,
 2
      while he was in California. Allgower, who is the officer, director, member and
 3

 4    manager of CDP, has also subjected himself to personal jurisdiction in California
 5
      because he is running said criminal operation. It is a crime to violate 47 USC §501
 6

 7
      by violating 47 USC §227(b). Krauss is a resident of Torrance, California. Krauss

 &    initiated the primary telemarketing calls to Plaintiff and then sold, transferred and
 9
      provided the lead to the other defendants in this matter in a knowingly illegal
10

11    manner.
12
      10.    "Where, as here, there is no applicable federal statute governing personal
13

14
      jurisdiction, the district court applies the law of the state in which the district court

l5    sits." Yahoo! Inc. v. La Ligue Cantre Le Racisme Et L'Antisemitisme, 433 F.3d
16
      1199, 1205 (9th Cir. 2006); Panavision Intern., L.P. v. Toeppen, 141F.3d1316,
17

18    1320 (9th Cir. 1998). "Because California's long-arm jurisdictional statute is
19
      coextensive with federal due process requirements, the jurisdiction analyses under
20

21
      state law and federal due process are the same." Yahoo!, 433 F.3d at 1205 (citing

22    Panavision, 141 F.3d at 1320). Due process requires that Defendants must have
23
      minimum contacts with the forum such that the assertion of jurisdiction in that
24

25    forum "'does not offend traditional notions of fair play and substantial justice."'

      Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1155 (9th Cir. 2005) (quoting Int'!

      Shoe Co. v. Washington, 326 U.S. 310, 315, 66 S. Ct. 154, 90 L. Ed. 95 (1945)).



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 5
                                                                                                  18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.6 Page 6 of 34




      11.   There are two types of personal jurisdiction: general and specific. Daimler
 2
      AG v. Bauman, 134 S. Ct. 746, 754-55, 187 L. Ed. 2d 624 (2014). "For general
 3

 4    jurisdiction to exist over a nonresident defendant ... , the defendant must engage
 5
      in 'continuous and systematic general business contacts,' that 'approximate physical
 6

 7
      presence' in the forum state." Schwarzenegger v. Fred Martin Motor Co., 374 F .3d

 8    797, 801 (9th Cir. 2004) (quoting Helicopteros Nacionales de Colombia, S.A. v.
 9
      Hall, 466 U.S. 408, 416, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984); Bancroft &
10

11    Masters, Inc. v. Augusta Nat'!, Inc., 223 F.3d 1082, 1086 (9th Cir. 2000)) (internal
12
      citations omitted). To establish specific jurisdiction, Plaintiff must show: "(1) [t]he
13

14
      non-resident defendant ... purposefully direct[ed] [its] activities or consummate[d]

15    some transaction with the forum or resident thereof; or perform some act by which
16
      [it] purposefully avail[ed] [itself] of the privilege of conducting activities in the
17

1s    forum, thereby invoking the benefits and protections of its laws; (2) the claim must
19
      be one which arises out of or relates to the defendant's forum-related activities; and
20

21
      (3) the exercise of jurisdiction must comport with fair play and substantial justice,

22    i.e. it must be reasonable." Id. at 802. At least two courts in the 9th have found
23
      specific jurisdiction in circumstances similar to this case. One court found personal
24

25    jurisdiction where the out-of-state defendant sent numerous unsolicited fax

      advertisements to a California-based plaintiff. Global Commc'ns, Inc. v. Blue Jay,

      Inc., No. C 08-4254 Pili, 2009 U.S. Dist. LEXIS 1616, 2009 WL 29905, at *2, 8-



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 6
                                                                                                18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.7 Page 7 of 34




      10 (N.D. Cal. Jan. 5, 2009). Another court found personal jurisdiction where the
 2
      defendant operated a website that the California-plaintiff used, called and emailed
 3

 4    the plaintiff numerous times, and the plaintiffs claims arose out of those contacts.
 5
      Heidorn v. BDD Mktg. & Mfg. Co., LLC, No. C-13-00229 JCS, 2013 U.S. Dist.
 6

 7
      LEXIS 177166, 2013 WL 6571629, at *8 (N.D. Cal. Aug. 19, 2013). Drew v.

 8    Lexington Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S. Dist.
 9
      LEXIS 52385, at *4-7 (N.D. Cal. Apr. 18, 2016)
10

11    12.    Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-
12
      (2) because a substantial part of the events giving rise to the claims occurred in this
13

14
      District and because Defendant Krauss resides in, i.e., is subject to personal

15    jurisdiction in, this District. Moreover, CDP is registered with the California
16
      Secretary of State and does substantial business in this District. CDP has
17

18    purposefully directed its activities to California and advertises that it does business
19
      in California on its web page at www.mycdp.org.
20

21
            IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

22    13.    In 1991, Congress enacted the TCPA in response to a growing number of
23
      consumer complaints regarding telemarketing.
24

25    14.    The TCPA makes it unlawful "to make any call (other than a call made for

      emergency purposes or made with the prior express consent of the called party)

      using an automatic telephone dialing system or an artificial or prerecorded voice ...



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 7
                                                                                                !BCV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.8 Page 8 of 34




      to any telephone number assigned to a ... cellular telephone service." 47 U.S.C.
 2
      §227(b)(1 )(A)(iii).
 3

 4    15.   The TCPA makes it unlawful "to initiate any telephone call to any
 5
      residential telephone line using an artificial or prerecorded voice to deliver a
 6

 7
      message without the prior express consent of the called party, unless the call is

 s    initiated for emergency purposes, is made solely pursuant to the collection of a
 9
      debt owed to or guaranteed by the United States, or is exempted by rule or order''
IO
11    of the Federal Communication Commission ("FCC"). 47 U.S.C. § 227(b)(l)(B).
12
      16.   The TCPA provides a private cause of action to persons who receive calls in
13

14
      violation of§ 227(b). 47 U.S.C. § 227(b)(3).

15    17.   The TCPA makes it unlawful to make telemarketing solicitations to
16
      telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
17

1s    C.F.R. § 64.1200(c)(2).
19
      18.   The TCPA provides a private cause of action to persons who receive calls in
20

21
      violation of§ 227(c). 47 U.S.C. § 227(c)(5).

22    19.   According to findings of the FCC, the agency vested by Congress with
23
      authority to issue regulations implementing the TCPA, automated or prerecorded
24

25    telephone calls are a greater nuisance and invasion of privacy than live solicitation

      calls and can be costly and inconvenient.

      20.   The FCC also recognizes that "wireless customers are charged for incoming



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 8
                                                                                              18CV
     Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.9 Page 9 of 34




      calls whether they pay in advance or after the minutes are used." In re Rules and
 2
      Regulations Implementing the Tel. Consumer Prat. Act of 1991, 18 FCC Red.
 3

 4    14014, 14115ii165 (2003).
 5
      21.   The FCC requires "prior express written consent" for all autodialed or
 6

 7
      prerecorded telemarketing robocalls to wireless numbers and residential lines. In

 s particular:
 9
            [A] consumer's written consent to receive telemarketing robocalls
IO
            must be signed and be sufficient to show that the consumer: (1)
11          received clear and conspicuous disclosure of the consequences of
            providing the requested consent, i.e., that the consumer will receive
12
            future calls that deliver prerecorded messages by or on behalf of a
13          specific seller; and (2) having received this information, agrees
14
            unambiguously to receive such calls at a telephone number the
            consumer designates. In addition, the written agreement must be
15          obtained without requiring, directly or indirectly, that the agreement
16          be executed as a condition of purchasing any good or service. In the
            Matter ofRules & Regulations Implementing the Tel. Consumer Prat.
17
            Act of 1991, 27 FCC Red. 1830, 1844 ii 33 (2012) (footnote and
18          internal quotation marks omitted).
19
      22.   FCC regulations "generally establish that the party on whose behalf a
20

21
      solicitation is made bears ultimate responsibility for any violations." In the Matter

22    ofRules and Regulations Implementing the Tel. Consumer Prat. Act of 1991, 10
23
      FCC Red. 12391, 12397 ii 13 (1995).
24

25    23.   The FCC confirmed this principle in 2013, when it explained that "a seller

      ... may be held vicariously liable under federal common law principles of agency

      for violations of either section 227(b) or section 227( c) that are committed by



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 9
                                                                                              18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.10 Page 10 of 34




     third-party telemarketers." In the Matter of the Joint Petition Filed by Dish
 2
     Network, LLC, 28 FCC Red. 6574, 6574 if 1 (2013).
 3

 4   24.   The 9th Circuit has defined an ATDS as follows: "we conclude that the
 5
     statutory definition of ATDS is not limited to devices with the capacity to call
 6

 7
     numbers produced by a "random or sequential number generator," but also

 8   includes devices with the capacity to dial stored numbers automatically.
 9
     Accordingly, we read§ 227(a)(l) to provide that the term automatic telephone
10

11   dialing system means equipment which has the capacity-(!) to store numbers to
12
     be called or (2) to produce numbers to be called, using a random or sequential
13

14
     number generator-and to dial such numbers."

15   25.   Senator Fritz Hollings complained, "[ c]omputerized calls are the scourge of
16
     modem civilization. They wake us up in the morning; they interrupt our dinner at
17

1s   night; they force the sick and elderly out of bed; they hound us until we want to rip
19
     the telephone right out of the wall." 137 Cong. Rec. S16,205 (daily ed. Nov. 7,
20

21
     1991) (statement of Sen. Hollings). Recipients deemed that "automated telephone

22   calls that deliver an artificial or prerecorded voice message are more of a nuisance
23
     and a greater invasion of privacy than calls placed by 'live' persons." S. Rep. No.
24

25   102-178, at 4.

     26.   The plausibility standard 'calls for enough fact to raise a reasonable

     expectation that discovery will reveal evidence' of the defendant's liability."



                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 10
                                                                                             18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.11 Page 11 of 34




 1   Miyahira v. Vitacost.com, Inc., 715 F.3d 1257, 1265 (11th Cir. 2013) (quoting
 2
     Twombly, 550 U.S. at 556). The Federal Communications Commission ("FCC")
 3

 4   which has authority to implement the TCPA's provisions, see 47 U.S.C. §
 5
     227(b )(2)- has stated that a plaintiff, to establish a TCPA violation, "need only
 6

 7
     show that [the Defendant] called a number assigned to a cellular telephone service

 8   using an automatic dialing system or prerecorded voice." Breslow v. Wells Fargo
 9
     Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012). Because the Defendants
10

11   have violated multiple subsections of 47 U.S.C. §227, including but not limited to
12
     47 U.S.C. §227(b)(l)(A) and §227(c), then Defendants, and each of them, have
13

14
     committed the criminal violation of 47 U .S .C. §501 .

15   27.   "[P]rior express consent is an affirmative defense, not an element of the
16
     claim," meaning a plaintiff"need not plead that he did not give his prior express
17

1s   consent." Manfredv. Bennett Law, PLLC, No. 12-CV--61548, 2012 WL 6102071,
19
     at *2 (S.D. Fla. Dec. 7, 2012). Rather, "[t]he only thing [a] [p]laintiffmust plead
20

21
     to establish a violation of the TCPA is that the [d]efendants left voicemail

22   messages at a number assigned to a cellular telephone service using an automatic
23
     dialing system or an artificial or pre-recorded voice." Id. (denying motion to
24

25   dismiss for failure to state a claim where the plaintiff alleged "that [the]

     [d]efendants used an Automatic Telephone Dialing System or an artificial or pre-

     recorded voice to place the telephone calls to [the] [p]laintiff's cellular phone.").



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 11
                                                                                             18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.12 Page 12 of 34




     28.   Plaintiff Ewing alleges that Defendants placed repeated automated telephone
 2
     calls to Plaintiff Ewing's cell phone (619-719-9640) from Defendant's phones and
 3

 4   that the calls exhibited signs of being made with an Automated Telephone Dialing
 5
     System, including repeated telemarketing calls to Plaintiff Ewing within a period
 6

 7
     of time and the presence of a pause or click (which is proven by the recording),

 8   which is commonly associated with an Automated Telephone Dialing System
 9
     (ATDS). Those allegations are true and are sufficient to establish the elements of a
10

11   TCPA claim. Defendant CDP's telemarketing agent also admitted on the call that
12
     they used an ATDS to initiate the dialing of the calls to Plaintiff Ewing.
13

14
     29.   ABC, Inc (a Doe Defendant to be named after discovery reveals the same)

15   that was hired by CDP and CDP to knowingly and intentionally make robo-dialed
16
     calls to Plaintiff Ewing with a pre-recorded voice message that was used for
17

18   telemarketing purposes between December 30, 2017 and September 29, 2018.
19
     ABC, Inc has subsequently made illegal telemarketing calls to Ewing and
20

21
     discovery may very well lead to adding ABC, Inc as a defendant herein.

22   30.   California Civil Code section 1770(a)(22)(A) prohibits prerecorded
23
     telemarketing messages.
24

25   31.   As Judge Easterbrook of the Seventh Circuit recently explained in a TCPA

     case regarding calls to a non-debtor similar to this one:

           The Telephone Consumer Protection Act...is well known for
           its provisions limiting junk-fax transmissions. A less-litigated

                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 12
                                                                                            !8CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.13 Page 13 of 34




           part of the Act curtails the use of automated dialers and
 2         prerecorded messages to cell phones, whose subscribers often
           are billed by the minute as soon as the call is answered--and
 3
           routing a call to voicemail counts as answering the call. An
 4         automated call to a landline phone can be an annoyance; an
           automated call to a cell phone adds expense to annoyance.
 5
           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (71h Cir. 2012)
 6

 7
     32.   As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a

 8   prose complaint, "however inartfully pleaded," must be held to "less stringent
 9
     standards than formal pleadings drafted by lawyers" and can only be dismissed for
10

11   failure to state a claim if it appears "'beyond doubt that the plaintiff can prove no
12
     set of facts in support of his claim which would entitle him to relief."' Id., at 520-
13

14
     521, quoting Conleyv. Gibson, 355 U.S. 41, 45-46 (1957)." Estelle v.

15   Gamble (1976) 429 U.S. 97, 106 [97 S.Ct. 285, 292, 50 L.Ed.2d 251, 261].
16
                                         V. STANDING
17

18   33.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)
19
     standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
20
     because Plaintiffs are proceeding pro se, their complaint "must be held to less
21

22   stringent standards than formal pleadings drafted by lawyers" and must be
23
     "liberally construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
24

25   (reaffirming standard reviewing prose complaints post-Twombly). The Ninth

     Circuit has concluded that the court's treatment of pro se filings after Twombly and

     Iqbal remain the same and prose pleadings must continue to be liberally



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 13
                                                                                              18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.14 Page 14 of 34




     construed. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also McGowan
 2
     v. Hulick, 612 F.3d 636, 640-42 (7th Cir. 2010); Bustos v. Martini Club Inc., 599
 3

 4   F.3d 458, 461-62 (5th Cir. 2010); Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir.
 5
     2009) (noting that even following Twombly and Iqbal, "we remain obligated to
 6

 7
     construe a pro se complaint liberally").

 8   34.   Standing is proper under Article III of the Constitution of the United States
 9
     of America because Plaintiffs claims state:
10

11         A. A valid injury in fact;
12
           B. which is traceable to the conduct of Defendants;
13

14
           C. and is likely to be redressed by a favorable judicial decision. See,

15             Spokeo, Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders
16
               of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
17

18             Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
19
               three prongs above.
20

21
     The "Injury in Fact" Prong.

22   35.   Plaintiffs injury in fact, must be both "concrete" and "particularized" in
23
     order to satisfy the requirements of Article III of the Constitution, as laid out in
24

25   Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning

     that it actually exists. In the present case, Plaintiff was called on his cellular phone

     at least thirteen (13) times by Defendants. In fact, Plaintiff expressly informed



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 14
                                                                                                18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.15 Page 15 of 34




     Defendants to cease and desist from all future telemarketing on the very first call.
 2
     Such calls are a nuisance, an invasion of privacy, and an expense to Plaintiff in
 3

 4   multiple ways. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
 5
     2012). Defendant's invasion of Plaintiff's right to privacy is further exacerbated by
 6

 7
     the fact that Plaintiff's phone number, at all times relevant to this litigation, was on

 8   the National Do-Not-Call Registry (hereinafter, "DNC Registry"). As well,
 9
     Plaintiff had no prior business relationship with Defendants prior to receiving the
10

11   seriously harassing and annoying calls as well as the extortionate threats by
12
     Allgower. All of Plaintiff's injuries are concrete and de facto. For an injury to be
13

14
     "particularized" means that the injury must "affect the plaintiff in a personal and

15   individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US._ (2016} at 14.
16
                In the instant case, it was Plaintiff's phone that was called and it was
17

18   Plaintiff who answered the calls. It was Plaintiff's personal privacy and peace that
19
     was invaded by Defendant's persistent phone calls using an AIDS and a pre-
20

21
     recoded message, despite Plaintiff having no prior business relationship with

22   Defendants and Plaintiff's attempt to avoid the damage by registering his number
23
     on the DNC Registry. Additionally, Plaintiff Ewing has a clear warning on each
24

25   and every page of his web domain that warns offenders that if you call, you will be

     sued. In fact, Ewing had to remove his own phone number from his web page

     several years ago (please go ahead and verify this on the waybackmachine 1) due
     1 Exact   copy of web page in 2015:

                            PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 15
                                                                                                18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.16 Page 16 of 34




     the incessant, annoying and harassing calls by scam telemarketers like these
 2
     defendants. Moreover, a simple Google search of Ewing's phone number will
 3

 4   yield page after page of warnings that threaten a civil suit if you call. And, Ewing
 5
     has sent out hundreds of emails to TCP A defense attorneys nationwide warning
 6

 7
     them that if their clients call Ewing's phone, they will be sued. Finally, Plaintiff is

 8   responsible to pay the bill on his cellular phone, and to pay the bill for the electric
 9
     utility company kilowatt-hour power usage to recharge it. All of these injuries are
10

II   particularized and specific to Plaintiff and will be the same injuries suffered by
12
     Plaintiff.
13

14
     The "Traceable to the Conduct of Defendants" Prong

15   36.       The second prong required to establish standing at the pleadings phase is
16
     that Plaintiff must allege facts to show that their injury is traceable to the conduct
17

18   of Defendants. In the instant case, this prong is met by the fact that the calls to
19
     Plaintifrs cellular phone and home phone (land line) were placed either by
20

21
     Defendants directly, or by Defendants' agent at the express direction and control o

22   Defendants. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
23
     factor test 2 from the 9t11 Circuit and Civil code §2307.
24

25
     https://web.archive.org/web/20151109045712/http://www.antonewing.com: 80/contact

     2 I) the control exerted by the employer, 2) V·ihether the one cn1ployed is engaged in a distinct occupation, 3) whether the work
     is nonnally done under the supervision of an cn1ployer, 4) the skill required, 5) whether the en1ployer supplies tools and
     instru1nentalitics [and the place of vvork], 6) the length of titne employed, 7) \vhether payment is by thne or by the job. 8)
     \Vhether the v1ork is in the regular business of the en1ployer, 9) the subjective intent of the parties, and IO) \'·.'hether the
     e1nployer is or is not in business.



                                PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 16
                                                                                                                                         18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.17 Page 17 of 34




     The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"
 2
     Prong
 3

 4   37.   The third prong to establish standing at the pleadings phase requires Plaintif
 5
     to allege facts to show that the injury is likely to be redressed by a favorable
 6

 7
     judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a

 8   request for damages for each call made by Defendants, as authorized by statute in
 9
     47 U.S.C. § 227. The statutory damages were set by Congress and specifically
IO
II   redress the financial damages suffered by Plaintiff. Furthermore, Plaintiff's
12
     Prayers for Relief request injunctive relief to restrain Defendants from the alleged
13

14
     abusive practices in the future. The award of monetary damages and the order for

15   injunctive relief redress the injuries of the past and prevent further injury in the
16
     future. Because all standing requirements of Article III of the U.S. Constitution
17

1s   have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
19
     has standing to sue Defendants on the stated claims.
20

21
     38.   " ... [C]ourts in the Ninth Circuit have held that "allegations of nuisance and

22   invasions of privacy in TCPA actions are concrete" injuries that establish standing.
23
     See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
24

25   170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). InMbazamo, the court

     held that a violation of the TCPA represents a concrete injury because "[t]he

     history of sustaining claims against both unwelcome intrusion into a plaintiffs



                      PLAINTIFF'S COMPLAINT FOR VIOLATIO NS UNDER TCPA - 17
                                                                                             !BCV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.18 Page 18 of 34




     seclusion and unceasing debt-collector harassment are squarely 'harm[s] that [have]
 2
     traditionally been regarded as providing a basis for a lawsuit."' Mbazomo, 2016
 3

 4   U.S. Dist. LEXIS 170186, 2016 WL 7165693, at *2 (quotingSpokeo, 136 S.Ct. at
 5
     1549-50). The court declined to follow Romero, explaining that Romero
 6

 7
     "improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a) .... A

 s plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
 9
     harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
10

11   No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist.LEXIS 175224, at *7-8.
12
     39.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
13

14
     invasion of a legally protected interest' that is 'concrete and particularized' and

15   'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
16
     Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
17

18   distinct from particularization. Id. An injury is "particularized" ifit affects "the
19
     plaintiff in a personal and individual way." Id. In addition, for an injury to be
20

21
     "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.

22   However, an injury need not be "tangible" in order to be "concrete," and intangible
23
     injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
24

25   intangible harm constitutes injury in fact, Spokeo provided two factors to be

     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)

     whether the statutory violation bears a 'close relationship to a harm that has



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA-18
                                                                                              18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.19 Page 19 of 34




     traditionally been regarded as providing a basis for a lawsuit in English or
 2
     American courts,' and (2) congressional judgment in establishing the statutory
 3

 4   right, including whether the statutory right is substantive or procedural." Matera v.
 5
     Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
 6

 7
     Spokeo also held that "the violation of a procedural right granted by statute can be

 8   sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
 9
     1549. In such a case, a plaintiff "need not allege any additional harm beyond the
IO
II   one [the legislature] has identified." Id.
12
     40.   The TCPA provides a private right of action for violations of§ 227(b) and
13

14
     the associated regulations. 47 U.S.C. § 227(b)(3). Subsection (b) prohibits calls

15   (other than for an emergency) to a telephone number assigned to a cellphone by
16
     way of an automatic telephone dialing system ("ATDS") without the prior express
17

1s   consent of the called party. 47 U.S.C. § 227(b)(l)(A)(iii). In the Ninth Circuit, a
19
     plaintiff must show: (1) "the defendant called a cellular telephone number; (2)
20

21
     "using an automatic telephone dialing system; (3) without the recipient's prior

22   express consent." Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043
23
     (9th Cir. 2012). A plaintiff must also be a "called party" within the definition of
24

25   the TCPA. Charkchyan v. EZ Capital, No. 2:14-cv-03564-0DW (ASx), 2015 U.S.

     Dist. LEXIS 76560, 2015 WL 3660315, at *3 (C.D. Cal. June 11, 2015)




                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 19
                                                                                             !8CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.20 Page 20 of 34




     41.    First, a text message and a prerecorded robotic voice message call are both a
 2
     "call" for purposes of the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d
 3

 4   946, 952-54 (9th Cir. 2009). Plaintiff supports these allegations with activity logs
 5
     from July 2017 to September 2018 documenting the 13 calls. This element is
 6

 7
     satisfied.

 s   42.    Second, Plaintiff adequately pleads use of an automatic telephone dialing
 9
     system ("ATDS"). The TCPA defines ATDS to mean "equipment which has the
10

11   capacity- (A) to store or produce telephone numbers to be called, using a random
12
     or sequential number generator; and (B) to dial such numbers." 47 U.S.C. §
13

14
     227(a)(l). The focus of the inquiry is on the equipment's capacity to perform this

15   function. See Satterfield, 569 F.3d at 951. "Accordingly, a system need not
16
     actually store, produce, or call randomly or sequentially generated telephone
17

1s   numbers, it need only have the capacity to do it." Id. Defendants called with a
19
     prerecorded message, which, by definition requires an auto-dialer that operates
20

21
     without human intervention.

22   43.    "In proving a defendant's use of [an] ATDS under the TCPA, courts have
23
     recognized the difficulty a plaintiff faces in knowing the type of calling system the
24

25   defendant used without the benefit of discovery." Charkchyan, 2015 U.S. Dist.

     LEXIS 76560, 2015 WL 3660315 at *3. For example, in Charkchyan, the

     plaintiffs allegations supported the use of an ATDS. Id. In that case, the plaintiff



                     PLAINTIFF"S COMPLAINT FOR VIOLATIONS UNDER TCPA - 20
                                                                                             18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.21 Page 21 of 34




     described the messages received "as being formatted in SMS short code, '670-76,"'
 2
     and as being impersonally scripted. Id. This was enough to establish the defendant
 3

 4   used an AIDS. Id. Similarly, in Kramer v. Autobytel, the plaintiff alleged
 5
     sufficient facts to support a reasonable inference that the defendants used an
 6

 7
     ATDS: "[The plaintiff] described the messages from SMS short code 77893, a

 8   code registered to [a defendant]. The messages were advertisements written in an
 9
     impersonal manner. [And,] [the plaintiff] had no other reason to be in contact with
10

11   the Defendants." 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010). In contrast, the
12
     plaintiff in Williams v. T-Mobile USA, Inc. failed to plead more than "legal
13

14
     conclusions couched in fact" when asserting the "barrage of calls and ...

15   frequency and pattern of the calls provide[d] the necessary factual support." No.
16
     15-cv-3384-JSW, 2015 U.S. Dist. LEXIS 140077, 2015 WL 5962270, at *2-3
17

18   (N.D. Cal. Oct. 14, 2015). See also Daniels v. Com Unity Lending, Inc., No.
19
     13cv488-WQH-JMA, 2014 U.S. Dist. LEXIS 1606, 2014 WL 51275, at *5 (S.D.
20

21
     Cal. Jan. 6, 2014) (ATDS use not plausible because the allegations indicated the

22   defendants directed calls specifically towards the plaintiff).
23
     44.    Here, Plaintiff alleges that Defendants contacted him using a "telephone
24

25   dialing system." This is insufficient standing alone, but as in Charkchyan and

     Kramer, Plaintiff alleges sufficient additional facts. First, each of the calls are

     available to the Court as audio recordings of the robotic voice message that



                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 21
                                                                                           18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.22 Page 22 of 34




     initiated the calls. Second, the calls are impersonal advertisements: they do not
 2
     address Plaintiff personally and they advertise Defendant's product. Third, Plaintif
 3

 4   declares that he has never heard of Defendants, visited any location operated by
 5
     Defendants prior to the harassing and annoying calls, nor provided his cellular
 6

 7
     telephone numbers to Defendants or consented to receive calls from Defendants.

 8   Plaintiff also has had no prior business relationship with Defendants. Plaintiffs ha
 9
     no reason to be in contact with Defendants nor have they ever purchased any kind
10

11   of product or service. Plaintiffs allegations are sufficient to establish that
12
     Defendants used ATDS in sending their prerecorded solicitation messages.
13

14
     45.   Third, Plaintiff adequately pleads that the conduct was without his prior

15   express consent. "Prior express consent" under the TCPA is "consent that is clearly
16
     and unmistakably stated." Satterfield, 569 F.3d at 955; Charkchyan, 2015 U.S.
17

18   Dist. LEXIS 76560, 2015 WL 3660315 at *3. Moreover, "[t]he Federal
19
     Communications Commission ('FCC'), tasked with instituting implementing
20

21
     regulations for the TCP A, added an express written consent requirement in the case

22   of messages that 'include[] or introduce[] an advertisement or constitute[]
23
     telemarketing."' Meyer v. Bebe Stores, Inc., No. 14-cv-00267-YGR, 2015 U.S.
24

25   Dist. LEXIS 12060, 2015 WL 431148, at *3 (N.D. Cal. Feb. 2, 2015) (citing 47

     C.F.R. § 64.1200(a)(2)). An "advertisement" includes "any material advertising

     the commercial availability or quality of any property, goods, or services." 47



                      PLAINTIFF'S COMPLAINT FOR VIOLATIO NS UNDER TCPA - 22
                                                                                            18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.23 Page 23 of 34




     C.F.R. § 64.1200(t)(l). "Telemarketing" means the initiation ofa telephone call or
 2
     message for the purpose of encouraging the purchase or rental of, or investment in,
 3

 4   property, goods, or services, which is transmitted to any person." Id. §
 5
     64.1200(t)(12). Establishing prior express consent of the called party "is an
 6

 7
     affirmative defense for which the defendant bears the burden of proof."

 8   Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
 9
     46.    In Charkchyan, the plaintiff did not give prior express consent. Id. There, the
10

11   plaintiff claimed: "(1) he [was] the current subscriber to the cellular telephone at
12
     issue; (2) he [had] never heard of [the defendant]; (3) he [had] never visited any
13

14
     location operated by [the defendant]; and (4) he [had] never provided his cellular

15   number to [the defendant], nor consented to receiving calls from [the
16
     defendant]." Id. Where the defendant failed to provide any conflicting evidence,
17

1s   this was sufficient. Id.
19
     47.    Similarly, in Plaintiffs case, the allegations establish that he did not give
20

21
     prior express consent. He declared that he was "the regular user and subscriber to

22   the cellular telephone number at issue." He also declared that he has "never heard
23
     of [Defendants], visited any location operated by [Defendants], provided [his]
24

25   cellular telephone number to [Defendants,] or consented to receive text messages

     from [Defendants]." As in Charkchyan, these allegations are sufficient to support

     Plaintiff's claims that he did not give prior express consent authorizing Defendants



                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 23
                                                                                              18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.24 Page 24 of 34




     to send the prerecorded messages. Furthermore, the calls promote the sender's
 2
     illegal solar panel business and fall within the FCC's definition of an advertisement
 3

 4   and/or telemarketing. Thus, express written consent was required, and there is no
 5
     evidence of such. This element is consequently satisfied.
 6

 7
     48.   Fourth, Plaintiff sufficiently pleads that he was the "called party." To have

 8   standing under the TCPA, a plaintiff must be the "called party." See Charkchyan,
 9
     2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3, *4; 47 U.S.C. §
10

11   227(b )(1 )(A). A telephone service subscriber is the "called party" within the
12
     meaning of the TCPA. Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL
13

14
     3660315 at *3; Gutierrez v. Barclays Group, No. 10cv1012 DMS (BGS), 2011

15   U.S. Dist. LEXIS 12546, 2011 WL 579238, at *4 (S.D. Cal. Feb. 9, 2011). Here,
16
     Plaintiff declares that he was "the regular user and subscriber to the cellular phone
17

18   number" that received the calls and messages. Plaintiff is therefore the "called
19
     party." See Charkchyan, 2015 U.S. Dist. LEXIS 76560, 2015 WL 3660315 at *3.
20

21
     Drew v. Defendants Consumer Advocacy, LLC, No. 16-cv-00200-LB, 2016 U.S.

22   Dist. LEXIS 52385, at *11-16 (N.D. Cal. Apr. 18, 2016)
23

24

25




                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 24
                                                                                             !BCV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.25 Page 25 of 34




                             VI. FACTUAL ALLEGATIONS
 2
     A. Corporate Debt Processing
 3

 4   49.    One ofCDP's strategies for marketing its services is placing telemarketing
 5
     robocalls to those who have not consented to receive such solicitations, including
 6

 7
     Plaintiff.

 8   50.    On information and belief, CDP uses equipment that has the capacity to
 9
     store or produce random or sequential telephone numbers to be called and that
10

11   includes autodialers and predictive dialers (each an "automatic telephone dialing
12
     system" or "ATDS").
13

14
     51.    A third party sold leads to CDP and Krauss, and CDP is the marketing agent

15   for Allgower. Krauss knowingly advertises for CDP. Each Defendant knows of
16
     and in aware of each of the other Defendant's duties, responsibilities and function
17

18   within the telemarketing operation. Each Defendant is a co-conspirator with each
19
     other Defendant in this matter. They all know each other, they all talk to
20

21
     eachother. They have all designed, planned and orchestrated the telemarketing

22   scheme and scam together.
23
     B. Plaintiff
24

25   52.    Plaintiff Anton Ewing is, and at all times mentioned herein was, a "person"

     as defined by47 U.S.C. § 153(39).

     C. Telephone numbers 619-719-9640 and 619-987-2016



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 25
                                                                                           18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.26 Page 26 of 34




     53.   A phone number beginning 619-719-9640 is registered to Mr. Ewing.
 2
     54.   619-719-9640 is on the National Do Not Call Registry.
 3

 4   55.   Mr. Ewing answers calls made to 619-719-9640.
 5
     56.   Mr. Ewing pays the phone bills for 619-719-9640.
 6

 7
     F. CDP's Illegal Telemarketing Robocalls to Plaintiff

 s   57.   On September 29, 2018, a call to 619-719-9640, which is Mr. Ewing his
 9
     cellular telephone, caused his cell phone to ring. Mr. Ewing picked up. The person
10

11   on the other end wasn't anyone Mr. Ewing knew. In fact, it wasn't a person at all;
12
     it was a prerecorded voice. The voice advertised loan or debt consolidation or
13

14
     restructuring from CDP.

15   58.   Plaintiff has never heard of Krauss, Allgower or CDP and had not given
16
     them permission to call him, let alone with a telemarketing robocall. Mr. Ewing
17

18   was surprised and frustrated to be interrupted by a prerecorded solicitation to a
19
     phone number that had long been on the National Do No Call Registry.
20

21
     Previously, in March of2018, a call to 619-719-9640 caused Mr. Ewing's cell

22   phone to ring again. Again it was a prerecorded voice, again advertising corporate
23
     debt restructuring or loan forgiveness, again from CDP.
24

25   59.   It didn't stop there. CDP placed at least 13 telemarketing robocalls to Mr.

     Ewing. A call on September 29, 2018 came from 949-377-1243 which turns out to

     be the same number in the email sent by Krauss. The agent on the phone said he



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 26
                                                                                          18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.27 Page 27 of 34




     was with the Corporate Debt Processing and that he had attorneys on staff. The
 2
     agent said his name was Alex Krauss on the call. Krauss stated he was with CDP
 3

 4   headquartered in Torrance.
 5
     60.    It appears that CDP and Krauss are practicing law without a license through
 6

 7
     their debt representation against potential creditors.

 8   61.    Most of these robocalls used a prerecorded or artificial voice, while the rest
 9
     were marked by an unnatural click or pause at the beginning-signaling to Mr.
IO
11   Ewing that the call was placed by an ATDS rather than manually dialed by a
12
     person.
13

14
     62.   More than a dozen of CDP's telemarketing robocalls were made to Mr.

15   Ewing while he was in California, in this District.
I6
     63.    More than a dozen of CDP's telemarketing robocalls were made to Mr.
17

18   Ewing after CDP knew of his desire to never been solicited via telemarketing calls,
19
     which is publicly known in this District.
20

2I
     64.   Mr. Ewing repeatedly asked CDP to stop calling.

22   65.   Due to the massive volume ofrobocalls made by Defendant CDP to him,
23
     Plaintiffs' investigation into the calls and their illegal features (e.g., prerecorded
24

25   voices and placement by an ATDS, as manifested by beginning with an unnatural

     click or pause) is ongoing.




                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 27
                                                                                              !8CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.28 Page 28 of 34




                               VII. FIRST CLAIM FOR RELIEF
 2
           (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))
 3

 4
     66.     Plaintiffs reallege and incorporate by reference each and every allegation set

 5   forth in the preceding paragraphs.
 6
     67.     The foregoing acts and omissions of CDP and/or its affiliates or agents
 7

 8   constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making
 9
     non-emergency telemarketing robocalls to the cellular telephone numbers of
10

II
     Plaintiffs without prior express written consent.

12   68.     Krauss and Allgower are affiliates and agents of CDP.
13
     69.     Each named defendant in this matter is vicariously liable for the acts and
14

15   actions of each of the other named defendants under the Gomez case from the US
16
     Supreme Court handed down on January 20, 2016.
17

18
     70.     Plaintiff is entitled to an award of at least $500 in damages for each such

19   violation. 47 U.S.C. § 227(b)(3)(B).
20
     71.     Plaintiff is entitled to an award of up to $1,500 in damages for each such
21

22   knowing or willful violation. 47 U.S.C. § 227(b)(3).
23
     72.     Plaintiff also seek a permanent injunction prohibiting CDP and its affiliates
24

25
     and agents from making non-emergency telemarketing robocalls to cellular

     telephone numbers without prior express written consent of the called party.




                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA-28
                                                                                              18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.29 Page 29 of 34




                              VIII. SECOND CLAIM FOR RELIEF
 2
       (Non-Emergency Robocalls to Residential Telephones, 47 U.S.C. § 227(b)(l)(B))
 3

 4
     73.      Mr. Ewing realleges and incorporates by reference each and every allegation

 5   set forth in the preceding paragraphs.
 6
     74.      The foregoing acts and omissions of CDP and/or its affiliates or agents
 7

 s   constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(B), by making
 9
     non-emergency prerecorded telemarketing calls to the residential telephone 619-
IO

11
     987-2016 number of Mr. Ewing without prior express written consent.

12   75.      Mr. Ewing is entitled to an award of at least $500 in damages for each such
13
     violation. 47 U.S.C. § 227(b)(3)(B).
14

15   76.      Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
16
     knowing or willful violation. 47 U.S.C. § 227(b)(3).
17

18
     77.      Mr. Ewing also seeks a permanent injunction prohibiting CDP and its

19   affiliates and agents from making non-emergency prerecorded telemarketing calls
20
     to residential telephone numbers without prior express written consent of the called
21

22   party.
23
                                IX. THIRD CLAIM FOR RELIEF
24
     (Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
25

     78.      Plaintiffs reallege and incorporate by reference each and every allegation set

     forth in the preceding paragraphs.



                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 29
                                                                                               ISCV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.30 Page 30 of 34




     79.   The foregoing acts and omissions of CDP and/or its affiliates or agents
 2
     constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by making
 3

 4   telemarketing solicitations to residential and wireless telephone numbers listed on
 5
     the Federal Government's National Do Not Call Registry. 47 C.F.R.
 6

 7
     §64.1200(c)(2).

 s   80.   Plaintiff is entitled to an award of at least $500 in damages for each such
 9
     violation. 47 U.S.C. § 227(c)(5)(B).
10

11   81.   Plaintiff is entitled to an award of up to $1,500 in damages for each such
12
     knowing or willful violation. 47 U.S.C. § 227(c)(5).
13

14
     82.   Plaintiff also seeks a permanent iajunction prohibiting CDP and its affiliates

15   and agents from making telemarketing solicitations to residential and wireless
16
     telephone numbers listed on the Federal Government's National Do Not Call
17

18   Registry.
19
                              X. FOURTH CLAIM FOR RELIEF
20
                 (Unfair Competition, Cal. Bus. & Prof. Code §§ 17200 et seq.)
21

22   83.   Plaintiffrealleges and incorporates by reference each and every allegation
23
     set forth in the preceding paragraphs.
24

25
     84.   CDP's TCPA violations targeted consumers and businesses in the State of

     California, including Plaintiffs, in violation of the "unlawful" prong of the UCL.




                       PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA - 30
                                                                                            18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.31 Page 31 of 34




     O'Connor v.Lyft, Inc., No. 16-cv-00351-JSW, 2016 U.S. Dist. LEXIS 153705, at
 2
     *14 -   15 (N.D. Cal. Apr.14, 2016).
 3

 4   85.     Additionally, CDP's misconduct violated the "unfair" prong of the UCL. It
 5
     was unfair for Mr. Ewing's private life and business affairs to be interrupted by
 6

 7
     prerecorded telemarketing calls dozens of times, like a nightmare from which he

 8   could not awake. It was unfair that these robocalls kept pouring in even after Mr.
 9
     Ewing's objections to them. It was unfair that Defendant's conduct distracted
10

11   Plaintiff from serving his customers: California consumers. It was unfair that
12
     Plaintiff had to endure these nuisances despite having gone to the trouble of
13

14
     registering his numbers with the National Do Not Call Registry precisely to avoid

15   such invasions of his privacy. Given that the unfair prong of the UCL "is
16
     intentionally broad, thus allowing courts maximum discretion," State Farm Fire &
17

18   Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093, 1103 (2d Dist. 1996),
19
     CDP's harassment would have violated the UCL even in the absence of the TCPA.
20

21
     86.     Plaintiff seeks a permanent injunction prohibiting CDP and its affiliates and

22   agents from continuing to violate' the UCL by making unsolicited telemarketing
23
     robocalls to consumers and businesses in the State of California.
24

25   87.     Krauss also sent two written emails to Plaintiff on or about September 29,

     2018, each of which contained an extortionate threat under Penal Code section 519

     and 523. Plaintiff will amend this Complaint when discovery allows and more



                      PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 31
                                                                                             !8CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.32 Page 32 of 34




     facts are gathered to fully establish a cause of action for civil extortion by Krauss
 2
     against Plaintiff. Krauss is hereby put on notice of this intended claim.
 3

 4                              XI. PRAYER FOR RELIEF
 5
     WHEREFORE, Plaintiff prays for judgment against all Defendants, jointly and
 6

 7
     severally, as follows:

 s      A. Leave to amend this Complaint to conform to the evidence presented at trial;
 9
        B. A declaration that actions complained of herein by CDP, Allgower, and
10

11             Krauss violate the TCPA, CIPA and the UCL;
12
        C. An order enjoining Allgower, Krauss and CDP and its affiliates and agents
13

14
               from engaging in the unlawful conduct set forth herein, including

15             violation of 47 USC §501;
16
        D. An award to Plaintiff of damages, as allowed by law under the TCPA, and
17

18             not limited to the calls listed in the preliminary table above;
19
        E. For statutory damages in the amount of $5,000 per violation pursuant to
20

21
               California Penal Code §637.2(a)(l) or, if greater, three times actual

22             damages as provided in California Penal Code §63 7.2( a)(2 );
23
        F. $500 plus threefold damages for intentional or willful violation of the Do-
24

25             Not-Call Registry for each and every call;

        G. For punitive damages in an amount to be determined with exactness at trial

               herein;



                     PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 32
                                                                                             18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.33 Page 33 of 34




      H. For a preliminary and permanent injunction to restrain further violations of
 2
            the CIPA, pursuant to California Penal Code §637.2(b);
 3

 4    I. For the payment of reasonable attorneys' fees and costs of suit incurred
 5
            herein under all applicable statutes and rules including under Cal. Civ.
 6

 7
            Proc. Code §1021.5 for attorneys that have been or will be hired;

 8    J. For an injunction prohibiting all Defendants from ever contacting Plaintiff
 9
            ever again in any manner whatsoever, including spam texting,
IO
11          robodialing, and spam emailing;
12
      K. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call to a
13

14
            DNC registered number;

15    L. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;
16
      M. $1,500 for each violation of 47 CFR §64.1200(d)(l) failure to provide copy
17

18          of written do not call policy;
19
      N. $1,500 for each violation of 47 CFR §64.1200(b)(l) failure to state name of
20

21
            business at beginning of call;

22    0. $1,500 for each violation of 47 USC §227(b)(l)(A)(iii) willful or knowing
23
            call to cellular phone;
24

25    P. $1,500 for each violation of 47 USC §227(b)(l) for using an AIDS;

      Q. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone

            number on the DNC registry; and



                   PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 33
                                                                                        18CV
 Case 3:18-cv-02518-DMS-KSC Document 1 Filed 11/02/18 PageID.34 Page 34 of 34




       R. For any other relief that the Court deems just and proper.
 2
                                XI. DEMAND FOR JURY
 3

 4        Plaintiff demands a trial by jury for all issues so triable.
 5
     Dated: September 29, 2018
 6                                                               !SI An
 7

 8

 9

IO
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                    PLAINTIFF'S COMPLAINT FOR VIOLATIONS UNDER TCPA- 34
                                                                            !8CV
